Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending in this Application.  
Examiner Note:
Claim language in parenthesis is not considered as being limiting but only as a guide.  For example, a D50 value (see Claim 6) is not an average particle size but is a number wherefore 50 percent of the material has a particle size up to the D50 particle size amount.  

Claim Rejection Basis - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This Application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections- 35 USC § 103
Claims 1-2, 4-6, 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. [Han] (US 2014/0308585) as evidenced by Marinkovic et al. [Marinkovic] (Physica status solidi (a) 16 March 1971 pp 743-754).
Regarding Claim 1:
Han discloses negative electrode  material for non-aqueous secondary batteries ([0027], [0033] non-aqueous), the negative electrode material comprising silicon oxide particles (A) and a carbon material (B), ([0027], [0029], [0033], [0084] and example [0154]), wherein:
the silicon oxide particles (A) comprise zero-valent silicon atoms because the active silicon compositions comprise zero state form in [0027], [0030] and [0034] are elemental silicon with silicon oxides and are of zero-valent silicon atoms which  are not oxidized ([0093]).  
Further, Han discloses (B) carbon fiber powder is employed as the negative electrode carbon material (Table 3B and ([0085]-[0086]) having a powder resistivity, 
Although Han’s discloses the carbon material employed is applicable to carbon powder volume resistivity ranges from of 0.012 to 0.015 W-cm at a density of 0.8 g/cm3 (Table 3B), Han does not disclose a resistivity less than 0.14 Ω-cm at 1.1 g/cm3.
However, a carbon powder compressed to form a density to 0.8 and at 1.1 g/cm3 would also be expected to be less than 0.14 Ω-cm as evidenced by Marinkovic who discloses that such density and resistively relationship is in correlation where a greater density of pressed powder causes reduced resistivity (Figure 8 and Section 3.3 pp 750-751). 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a carbon fiber powder at 0.01-0.015 Ω-cm for a powder density taught by Han that has a volumetric resistivity of less than 0.14 Ω-cm for a powder density of 1.1 g/cm3 because a greater powder density due to greater pressing pressure provides a lower volumetric resistivity as evidenced by Marinkovic. 

Regarding Claim 2, Han discloses the limitations set forth above. 
 Han further discloses the nanostructure silicon with silicon oxide includes a crystalline elemental silicon phase [0068]-[0069]), the silicon oxide matrix stabilizes elemental silicon ([0090]).  Because the silicon oxide is indicated as being a matrix material, the crystalline silicon is considered as being in the silicon oxide matrix.  
Regarding Claim 4, Han discloses the limitations set forth above. 
 Han discloses that the carbon fiber (B) material with silicon based material that is ground into the composite before electrode employment and shown to be made roundish, (considered as spheroidized), upon manufacture ([0022]-[0023], Example 5, [0144], [0147], [0149] and Figure 7a).   
Regarding Claim 5, Han discloses the limitations set forth above. 
Han also further discloses the carbon (B) has a specific surface area of 13 m2/g (Han fiber powder version 1 Table 3B). The product material surface area measurements are evaluated with BET surface area measurements ([0090]).  As such, the carbon (B) material surface area measurements are considered as a BET surface area measurement of 13 m2/g. 
Regarding Claim 6, Han discloses the limitations set forth above. 
 Han also additionally discloses the nanoscale silicon oxide particles comprising silicon have an average particle diameter of up to 250 nm or 0.25 micrometers (Han [0005]), where average particle diameters are indicated in the instant Specification as being d50 values
The range overlaps the lower portion of the range claimed of 0.01 to 20 micrometers (
Thus the reference’s material in the overlapping range obviates the particle size limitation (see MPEP 2144.05 I.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a Han average particle size within the range claimed as the overlapping range size because overlapping ranges are obvious.  

Regarding Claim 7, Han discloses the limitations set forth above. 
 Han further additionally discloses a negative electrode for non-aqueous secondary batteries ([0049], [0056]). The negative electrode comprising: a current collector; and an active substance layer formed on the current collector, wherein the active substance layer comprises the negative electrode material for non-aqueous secondary batteries ([0048]-[0049]) as according to the material of instant Claim 1.
Regarding Claims 8-9, Han discloses the limitations set forth above. 
 Han further also additionally discloses a non-aqueous secondary battery comprising: a positive electrode; a negative electrode; and an electrolyte ([0049, [0056]), wherein the negative electrode is the negative electrode for non-aqueous secondary batteries according to instant Claim 7 wherefore the electrolyte comprises a non-aqueous solvent ([0056]). 

Claim 3 is Han et al. [Han] (US 2014/0308585) as evidenced by Marinkovic et al. [Marinkovic] (Physica status solidi (a) 16 March 1971 pp 743-754) as applied to Claim 1 above in view of Ho et al. [Ho] (US 2019/0260011 filed November 7 2016). 
Although Han discloses the nanoscale silicon oxide particles comprising silicon have an average particle diameter of up to 250 nm or 0.25 micrometers (Han [0005]), where average particle diameters are indicated in the instant Specification as being d50 values (instant Specification [0017]), and although Han discloses such particles are provided in a slurry mixture to make negative electrode compositions (Han [0115]), Han does not disclose silicon oxide particle d10 sizes of being from 0.001 m to 6 m. 
On the other hand, Ho teaches that in order to prevent agglomeration slurries when making silicon and silicon oxide based anode materials and providing nano sized silicon based material to be uniformly dispersed to provide homogenous anode slurries for anode material of all components (Ho [0021], [0069]-[0070]). 
Although Ho does not specifically teach d10 sizes, Ho teaches ratio ranges of d50/d10 sizes being from 0.3 :1 to 4:1, where a range for d50 sizes taught to be about 30 nm to 300 nm ([0090]) implicitly provides, for d50 size of 30 nm, a d10 size of 100 nm and for a d50 size of 300 nm, a d10 size of 75 nm.  Where, for a d50 size of Han of 250 nm, a corresponding size value for d10 corresponds to a value within the claimed range from 0.001 m to 6 m –or 1 nm to 6,000 nm. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a d10 size within the range 0.001 m to 6 m as taught by Ho, for the D50 particle size disclosed by Han, in order to prevent agglomeration for composite anode compositions of Han while providing homogeneous slurries as further taught by Ho. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. [Han] (US 2014/0308585) as evidenced by Marinkovic et al. [Marinkovic] (Physica status solidi (a) 16 March 1971 pp 743-754) as applied to Claim 1 above, and 7-9 above, in view of Tsujioka et al. [Tsujioka] (US 2010/0323240). 
Regarding Claim 10, Han discloses the limitations set forth above. 
Although Han discloses electrolytes for secondary batteries containing non-aqueous solvent containing electrolyte solution salt comprised of a suggested lithium hexafluorophosphate (LiPF6) in (Han [0054]-[0056]), Han does not disclose wherein the electrolyte solution contains lithium difluorophosphate, and the content thereof is 0.01% by weight to 2% by weight with respect to the whole electrolyte solution.
On the other hand, Tsujioka teaches electrolyte compositions comprising LiPF6 that further comprises lithium difluorophosphate in a weight percent range of a much more preferable 0.2 lower weight percent to a much more preferable 2.0 weight percent upper limit that in an entire electrolyte solution that comprises less than 10 ppm water (Tsujioka [0029] and see Example 1 and Example 7 and Table 1). The range reads on the claimed range amount of 0.01 to 2 weight percent of the entire electrolyte solution.  The addition of lithium difluorophosphate provides lower amount of generated gas but with a higher capacity retention over 500 cycles for batteries (ibid.). 
Tsujioka further teaches that such electrolyte compositions are employed for negative electrode material comprised of carbon materials ([0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added the amount of 0.2 to 2.0 weight percent (within claimed range of 0.01-2 wt. percent) of lithium difluorophosphate as taught by Tsujioka to an 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722